Title: To James Madison from William D. Lawrence, 24 January 1814
From: Lawrence, William D.
To: Madison, James


        
          Sir,
          New York 24th. Jany. 1814
        
        By what I learn from Col. W. Scott of the 2d Regt. of Artillery, I am convinced improper means have been used, to prevent my promotion, and this is my apology for making application, for what the justice of Government would have granted me ere this, had they not been imposed upon, by false reports to my prejudice.
        The Affair of Queenston, tho’ unfortunate to our Country, must ever be considered honorable to the few regular troops concerned in it. I was among the number and suffered by the loss of an arm, but find myself passed over in the late promotions and low on the list of Captains, when almost every officer concerned in that engagement has received promotion; this is to me a serious reproach and for a time was a mystery I could not unravel.
        Whether I am entitled to the patronage of Government the letter from Col Scott will show, this and other information concerning me will be furnished you by Genl. Van Ness, who does me the favour to hand you this—to him I beg leave to refer you.
        My present disabled state will prevent me from joining the regt. but it does not disqualify me for a staff appointment, that of Asst. I⟨ns⟩p Genl. to the 3d. District is at present vacant. Mr. Tillotson, Nephew to the Secy. has been assigned to it, but tells me he would prefer the duties of the field. This station would be a desireable one to me at the present time. I have the honor to be with much respect and consideration—Your Mo. Obt. Servt.
        
          Wm D. Lawrence
          Captn. 13th. U.S. Infy.
        
       